Citation Nr: 1506090	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  13-01 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus type 2.

2.  Entitlement to service connection for peripheral neuropathy of the right and left upper extremities, to include as secondary to service-connected diabetes mellitus type 2.

3.  Entitlement to service connection for peripheral neuropathy of the right and left lower extremities, to include as secondary to service-connected diabetes mellitus type 2.

4.  Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus type 2.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States

ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to March 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

The Veterans Benefits Management System (VBMS) and Virtual VA folders have been reviewed.  

The issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus type 2, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have diabetic retinopathy.

2.  The Veteran is service-connected for left ulnar nerve paralysis; he does not have diabetic peripheral neuropathy of the upper extremities.

3.  The Veteran does not have diabetic peripheral neuropathy of the lower extremities.  


CONCLUSIONS OF LAW

1.  Diabetic retinopathy was not incurred in or aggravated by service and is not secondary to service-connected diabetes mellitus type 2.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).

2.  Peripheral neuropathy of the right and left upper extremities was not incurred in or aggravated by service and is not secondary to service-connected diabetes mellitus type 2.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.

3.  Peripheral neuropathy of the right and left lower extremities was not incurred in or aggravated by service and is not secondary to service-connected diabetes mellitus type 2.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  VA notified the Veteran in June 2011, prior to the rating decision in question, of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  The letter provided notice how VA assigns disability ratings and effective dates.  

VA also satisfied its duty to assist.  The claims folder contains service treatment records, VA medical center records, and private records submitted by the Veteran.  The Veteran was provided VA examinations in August 2011 and on review, they contain necessary findings and are adequate as to the issues decided herein.  

In the March 2014 informal hearing presentation, the representative asked the Board to afford the Veteran new examinations to determine if he currently had diagnoses of diabetic retinopathy and peripheral neuropathy.  The Board acknowledges that the examinations of record are over three years old.  The Veteran, however, has not asserted that he was recently diagnosed with the claimed disabilities nor has he submitted or identified any medical evidence showing such.  The Board observes that the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See VAOPGCPREC 11-95.  Accordingly, the Board declines to remand for additional examination.  

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  38 C.F.R. § 3.159(c) (2014).  

Analysis

In September 2011, the RO denied entitlement to service connection for diabetic retinopathy and for peripheral neuropathy of the upper and lower extremities.  The Veteran disagreed with the decision and perfected this appeal.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service-connected condition.  38 C.F.R. § 3.310(a).  Service connection is also possible when a service-connected condition has aggravated a claimed condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In October 2006, VA amended 38 C.F.R. § 3.310 to incorporate the Court's decision in Allen except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service-connected disability.  38 C.F.R. § 3.310(b).

Without a currently diagnosed disability, service connection may not be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement for a current disability is satisfied when a claimant has a disability either at the time a claim for VA compensation is filed, or at any time during the pendency of that claim.  A claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board acknowledges that the Veteran was wounded in combat in Vietnam and suffered shell fragment wounds to his left eye and left upper extremity.  Related to these injuries, he is service-connected for left ulnar nerve paralysis, residuals of multiple fragment wounds to the left eye, and scars of the left axilla and forearm.  Service records are negative for complaints related to diabetic retinopathy or other peripheral neuropathy.  

The Veteran does not assert that the claimed disabilities had their onset in service.  Rather, he appears to argue that they are a result of service-connected diabetes.  Although a diagnosis of diabetes was erroneously noted in earlier VA records, a confirmed diagnosis was not shown until May 2011.  Service connection was granted effective June 3, 2011.  

On VA diabetes examination in August 2011, the examiner indicated that the Veteran did not have recognized complications of diabetes such as diabetic retinopathy or diabetic peripheral neuropathy.  The examiner noted that the Veteran recently had an eye examination by a private physician and he reported no history of diabetic retinopathy.  

On the associated peripheral neuropathy examination, the examiner stated that the Veteran did not have upper or lower extremity diabetic peripheral neuropathy.  The examiner remarked that the Veteran had paralysis of the left ulnar nerve from a shrapnel injury in service.  He also had a history of sciatica, bilateral lower extremities due to lumbar injury.  He reportedly had surgery in 2011 for the lumbar condition and the sciatica had improved. 

VA medical records do not include findings of or a diagnosis of diabetic retinopathy or diabetic peripheral neuropathy.  Private medical records show the Veteran underwent a comprehensive eye examination in March 2011.  His ocular health was reported as stable.  The examiner noted early cortical lens changes in each eye, but did not include a diagnosis of retinopathy.  

As set forth, the existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  In other words, the evidence must show that, at some point during the appeal period, the Veteran has the disability for which benefits are being claimed.

On review, the record simply does not contain evidence showing that the Veteran currently has diabetic retinopathy or peripheral neuropathy of the upper and lower extremities.  Without a current disability, service connection cannot be established.  See Brammer.  

The preponderance of the evidence is against the claim and the doctrine of reasonable doubt is not for application.  See 38 C.F.R. § 3.102.  


ORDER

Service connection for diabetic retinopathy, to include as secondary to service-connected diabetes mellitus type 2, is denied.

Service connection for right and left upper extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus type 2, is denied.

Service connection for right and left lower extremity peripheral neuropathy, to include as secondary to service-connected diabetes mellitus type 2, is denied.  

REMAND

In September 2011, the RO also denied entitlement to service connection for erectile dysfunction.  The Veteran disagreed with the decision and perfected this appeal.  

VA records show a diagnosis of erectile dysfunction beginning in approximately January 2004, prior to the diagnosis of diabetes.  On VA diabetes examination in August 2011, the examiner indicated that erectile dysfunction was permanently aggravated by diabetes, but she was unable to determine the baseline severity and increased severity related to diabetes without resorting to mere speculation.  

On review, the above opinion is inadequate because the examiner did not provide a rationale for why she could not provide the baseline level of disability without resorting to speculation.  A supplemental opinion should be obtained.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (Once VA undertakes to provide a VA examination, it must ensure that the examination is adequate).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should return the claims folder to the examiner who conducted the August 2011 VA diabetes examination so a supplemental opinion can be obtained.  If that examiner is no longer available, provide the Veteran's claims folder to a similarly qualified clinician.  A new examination is only required if deemed necessary by the examiner.  The entire claims folder, to include any relevant electronic records, must be available for review.  

The examiner is requested to again review the record and to the extent possible, state the baseline level of severity of the erectile dysfunction before the onset of aggravation.  
If the examiner again determines that the requested opinion cannot be provided without resort to speculation, he/she should so indicate and provide a rationale for why an answer cannot be provided, to include whether there is any potentially available information that, if obtained, would allow for a non-speculative opinion.  

2.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the issue of entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes mellitus type 2.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S.L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


